Citation Nr: 9924280	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-30 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder as 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  This appeal arises from an August 1992 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) which denied service connection for a back 
disorder as secondary to a service-connected right knee 
disability.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in April 1996 and August 1997 for the purpose of 
obtaining additional medical evidence and affording due 
process to the veteran, and it has been returned to the Board 
for appellate review.


FINDING OF FACT

The preponderance of the evidence fails to clearly establish 
that the veteran's diagnosed degenerative disc disease of the 
thoracolumbar spine was caused or has been aggravated by his 
service-connected right knee disability.


CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination reported that his spine 
and lower extremities were normal.  In April 1969, he 
suffered a severely comminuted fracture of the right patella 
following a fall.  A total patellectomy was performed with a 
benign post-operative course.  A July 1969 treatment note 
indicated that the veteran was receiving physical therapy 
when he fell.  There was significant effusion of the right 
knee.  The quadriceps were very poor.  The veteran was could 
not actively extend his knee. The examiner was unable to 
palpate an intact patella tendon.  The impression was rule 
out ruptured quadriceps tendon.  Subsequent service medical 
records show that the veteran continued to receive physical 
therapy without incident.  There were no findings pertaining 
to his back or a discrepancy in the length of his legs.  On a 
Report of Medical Examination pending discharge, the 
veteran's spine was found to be normal.

As part of a claim for service connection for a right knee 
disability, the veteran was afforded a VA general medical 
examination in October 1970.  He reported that he continued 
to experience right knee pain after driving for prolonged 
periods of time or ascending stairs.  He said he was unable 
to run due to tightness in his right knee.  The quadriceps 
muscles were in good condition.  There was a full range of 
motion.  The right thigh was one quarter of an inch smaller 
in diameter than the left.  There were no findings with 
regard to the length of the veteran's legs.  Other joints 
examined were normal.  The diagnosis was fracture of the 
right patella with surgical removal.

In November 1970, service connection for the residuals of a 
fracture of the right patella with surgical removal and 
repair of a ruptured quadriceps tendon was granted.  A 10 
percent disability rating was assigned.

In conjunction with a claim for an increased evaluation, 
medical records from the Salisbury VA Medical Center (VAMC) 
were associated with the claims folder.  Dated from March 
1990 to July 1991, those records show that the veteran was 
seen in July 1991 for complaints of right knee and low back 
pain.  The findings of the physical examination were 
essentially illegible.  The diagnosis was low back pain 
possibly due to osteoarthritis.

A VA orthopedic examination was conducted in August 1991.  
The veteran stated that he was unable to fully extend his 
right leg.  He said his right knee frequently went out on 
him.  The right knee was two (2) centimeters wider in 
diameter than the left knee.  Right knee flexion was limited 
to 100 degrees and extension was at 5 to 10 degrees.  There 
were no findings pertaining to the veteran's back.  The 
diagnosis was residuals of a traumatic right knee injury.

Additional medical records from the Salisbury VAMC dated from 
April 1991 to January 1992 reveal that the veteran continued 
to seek treatment for complaints of right knee and low back 
pain.  A December 1991 treatment note indicated that he had 
degenerative disc disease of the lumbosacral spine.  In 
January 1992, the veteran was evaluated by the physical 
therapy clinic.  He was noted to have been diagnosed as 
having status post patellectomy of the right knee with 
atrophy of the right quadriceps.  He further indicated that 
he had been suffering from low back pain for the past 16 
years.  The circumference of the veteran's right thigh was 
15-1/4 inches.  His left thigh circumference was 17-1/2 inches.  
The right leg was also reported to be a half-inch shorter 
than the left.  

During the course of a February 1992 personal hearing before 
the RO, the veteran stated that his right thigh was 
significantly smaller than his left thigh.  He said this 
atrophy of the right thigh had caused his right leg to become 
shorter.  He maintained that the problems related to his 
right leg/knee had caused a great deal of stress and pain on 
his back.  The veteran stated that his back disorder caused 
him trouble.  He stated that he received treatment for his 
back problem through the Salisbury VAMC.  

In February 1992, the veteran filed a claim for service 
connection for a back condition as secondary to his service-
connected right knee disability.  He averred that his right 
leg was shorter than his left.

Outpatient treatment records from the Salisbury VAMC dated 
from February 1991 to July 1992 were associated with the 
claims folder.  Again, those records show that the veteran 
received routine evaluations and treatment for right knee and 
low back pain.  Significantly, x-rays taken in December 1991 
of the lumbosacral spine showed a normal curvature and 
preserved interspaces.  There was a slight bony reaction 
anteriorly at the L1-L2 interspace and a slight change at the 
lower thoracic interspaces.  These changes were felt to be 
consistent with the veteran's age.  The examining radiologist 
stated he saw "no change" that could be related to the 
veteran's right leg unless it was very early change without 
bone involvement.  A January 1992 CT scan of the lumbosacral 
spine showed arthritic changes at the L-5 level.  This 
finding was confirmed by a May 1992 MRI examination of the 
lumbar spine that revealed mildly bulging disks at L3-4 and 
L4-5 without evidence of herniated nucleus pulposus.  

The veteran was afforded a VA orthopedic examination in May 
1992.  He complained of right knee and back pain.  Since his 
inservice injury, he stated that he had been experiencing 
decreased range of motion and giving way of the right knee.  
He said he wore a knee brace.  He reported a several year 
history of lumbar back pain that occasionally extended to the 
thoracic spine.  He denied any neurological involvement.  

On physical examination, the veteran lacked 10 to 20 degrees 
from full extension and flexion was to 130 degrees.  He was 
stable to varus and valgus stress.  He had significant 
quadriceps and hamstring atrophy on the right leg.  He was 
able to heel and toe walk without difficulty.  However, he 
did have a slight antalgic gait.  The veteran's leg lengths 
were unequal and, in fact, his right leg appeared one (1) to 
two (2) centimeters longer than his left leg.  Ranges of 
motion of the lumbar spine were limited.  X-rays of the 
thoracolumbar spine and right knee showed degenerative 
changes.  The diagnosis was residual right knee patellectomy 
with radiographic evidence of post-traumatic osteoarthritis 
and significant right knee flexion contracture.  The veteran 
was also diagnosed as having mechanical thoracolumbar spine 
pain.  

In this regard, the examiner opined that the veteran's 
thoracolumbar spine pain "may be exacerbated by his slightly 
antalgic gait from his right knee flexion contracture and 
weakness."  He said that this "certainly contributed" but 
did not cause the spinal degenerative changes.  He stated 
that the discrepancy in the length of the veteran's legs was 
difficult to explain in the traumatic sense.  With the 
veteran's flexion contracture of the right knee, he expressed 
a surprise that the right leg was not functionally shorter.  
The examiner therefore found the veteran's leg length 
discrepancy was probably related to a congenital 
predisposition or injury prior to skeletal maturity.  Again, 
he stated that the veteran's leg length discrepancy, which 
did not appear to be directly related to his right 
patellectomy, could be an aggravating but not causative 
factor in his thoracolumbar spine pain.

Service connection for a back condition as secondary to the 
veteran's service-connected right knee disability was denied 
in August 1992.  The RO found that the medical evidence of 
record did not show that the veteran's right knee disability 
was a causative factor for his back condition or leg length 
discrepancy.

A consultation report from the Salisbury VAMC dated in 
January 1993 indicated that the veteran suffered from muscle 
atrophy of the right thigh.  His right leg was 91.5 
centimeters long while his left leg was 93 centimeters long.  
The diagnoses were status post patellectomy of the right knee 
and a leg length discrepancy of 1-3/4 centimeters.  The 
measurement was performed from the anterior superior iliac 
spine to the medial malleolus.

The veteran was afforded another VA orthopedic examination in 
January 1994.  His inservice history of injuring his right 
knee was discussed.  The examiner noted that the veteran had 
chronic problems with his knee and, by history, a leg length 
discrepancy.  The lumbosacral spine demonstrated a loss of 
range of motion.  The veteran's right knee demonstrated 10 
degrees short of full extension.  Flexion was to 95 degrees.  
There were atrophic alterations about the knee anatomically.  
Measuring from the anterior superior iliac spine to the 
medial malleolus, both legs were exactly 36 inches long.  The 
diagnoses were degenerative disc disease of the lumbosacral 
spine and status post patellectomy of the right knee with 
limited range of motion and degenerative changes but no leg 
length discrepancy.

Thereafter, the veteran submitted outpatient treatment 
records from the Durham VAMC dated from January 1994 to March 
1994.  Those records show that the veteran was diagnosed as 
having sacroiliitis.

By a rating action dated in September 1994, service 
connection for a back condition as secondary to a service-
connected right knee disorder was denied.  The RO determined 
that there was no evidence of degenerative disc disease of 
the thoracolumbar spine in service or a causal relationship 
between the veteran's right knee disability and said spine 
condition.  A supplemental statement of the case was mailed 
to the veteran that same month.

The matter was Remanded by the Board in April 1996.  The 
Board found that there were conflicting reports as to whether 
the veteran's right knee disability contributed to his spinal 
degenerative changes.  In that regard, Board observed that a 
veteran should be compensated when a non-service-connected 
condition was aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  The RO was 
therefore asked to schedule the veteran for a VA orthopedic 
examination.  In doing so, the Board asked that the examiner 
express an opinion as to the medical probability that the 
veteran's service-connected right knee disability either 
caused or aggravated his current back disorder.

Medical records from the Salisbury VAMC dated from February 
1994 to August 1994 were associated with the claims folder.  
A May 1994 outpatient treatment note indicated that the 
veteran suffered from pain secondary to rheumatoid arthritis.  
This arthritic condition was noted to have affected numerous 
sites including the neck, shoulders, right leg, wrists, and 
fingers.  Subsequent treatment notes show that the veteran 
failed to report for his scheduled therapeutic appointments.

In November 1996, the veteran was scheduled for a VA 
orthopedic examination.  The letter apprising him of the 
examination was sent to his address of record.  However, he 
failed to report for said examination.  In a letter dated in 
December 1996, the RO notified the veteran of his failure to 
report and asked him whether he was willing to report for 
another examination.

Service connection for a back condition as secondary to the 
service-connected right knee disability was denied in 
February 1997.  The RO found that there was no evidence 
showing that the veteran's back disorder was related to his 
service-connected right knee disability.  That same month, 
the veteran was sent a supplemental statement of the case. 

The matter was Remanded by the Board for a second time in 
August 1997.  The Board determined that there was a 
possibility that the veteran never received the notice of the 
scheduled VA examination.  Specifically, the record was found 
to contain two (2) addresses that the veteran had reported to 
be his mailing address.  The RO was asked to schedule the 
veteran for another VA orthopedic examination and, in doing 
so, insure that he was notified of the examination at his 
correct mailing address.

In August 1997, the veteran provided the RO with his current 
mailing address.  He said that he did not receive the 
previous notice regarding his VA examination.  He asked that 
the examination be rescheduled.

In a letter dated in August 1997, the RO requested that the 
veteran submit the names and address of all VA and non-VA 
medical care providers who had treated him for his right knee 
or back disorder since discharge.  The veteran responded 
later in October 1997 and indicated that he had only received 
treatment through the Salisbury VAMC.  

The RO requested that the Salisbury VAMC submit copies of all 
of its treatment records pertaining to the veteran since 
March 1994.  Medical records from the Salisbury VAMC were 
received in August 1998.  Those records were duplicative of 
those already contained in the claims folder.

VA orthopedic examinations were scheduled in April 1998, May 
1998, August 1998, and November 1998.  In each instance, the 
veteran was mailed notice of the examination to the address 
given by him.  He did not report to any of these 
examinations.  He gave various excuses for his failure to 
report including being sick and mistaking the dates of his 
appointment.

In November 1998, the RO informed the veteran that he had 
failed to report for the VA examinations that had been 
scheduled in August 1998 and November 1998.  He was asked 
whether he was willing to report for an examination.  It was 
also inquired as to whether he had a good reason as to why he 
did not report for his scheduled examinations.  The RO 
apprised the veteran of the provision of 38 C.F.R. § 3.655.

Service connection for a back condition as secondary to a 
service-connected right knee disability was denied in 
November 1998.  The veteran was told that the matter had been 
previously Remanded because the Board had determined that a 
medical examination and opinion were essential the 
adjudication of his claim.  In this regard, the RO indicated 
that the veteran had repeatedly failed to report for 
scheduled VA examinations.

Based upon a statement received from the veteran in January 
1999 wherein he indicated his willingness to report for a VA 
examination, another VA orthopedic examination was scheduled 
in March 1999.  The veteran failed to appear for this 
examination.  He subsequently reported that he had missed his 
appointment due to adverse weather and asked that the 
examination be rescheduled.  

In April 1999, the RO informed the veteran that it was 
rescheduling his Board directed examination for the seventh 
(7th) time.  He was told that VA would not reschedule any 
more exams after that appointment, and that his appeal would 
be decided on the evidence of record.  The RO stated that the 
veteran's willingness to cooperate was essential.  The 
veteran failed to report for a scheduled May 1999 VA 
examination.

In May 1999, service connection for a back condition as 
secondary to a service-connected disability of the right knee 
was denied.  The RO found that no favorable evidence had been 
presented to establish that the veteran's current back 
disorder was caused or aggravated by his right knee 
disability.  The veteran was mailed a supplemental statement 
of the case that same month.  Therein, the RO indicated that 
the veteran had failed to report for at least seven (7) 
scheduled VA examinations which might have resulted in 
evidence that would have been material to his claim.




II.  Analysis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  The record shows that the veteran 
has been diagnosed as having degenerative disc disease of the 
back, and that a VA examiner opined that the veteran's 
slightly antalgic gait from his right knee flexion curvature 
and weakness certainly contributed to his back disorder.

The VA has a duty to assist a veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159 (1998).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). However, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that "the 
duty to assist is not always a one-way street," and that, if 
the veteran wishes help, "he cannot passively wait for it in 
the circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

38 C.F.R. § 3.655(b) (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, an 
original claim for compensation shall be rated on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).  The veteran has offered neither 
explanation nor excuse for his repeated failure to report for 
orthopedic examinations that had been deemed necessary in the 
proper adjudication of his claim.  Based on the provisions of 
38 C.F.R. § 3.655, the Board will render a decision on this 
appeal based upon the evidence of record.  In this regard, 
the United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the Board finds that persuasive medical 
evidence demonstrates that the veteran's degenerative disc 
disease of the thoracolumbar spine is not proximately due to 
or the result of his service-connected right knee disability.  
The evidence is also not persuasive that the veteran's back 
disorder was aggravated by his service- connected right knee 
disability.  Upon examining the findings of a December 1991 
x-ray of the lumbosacral spine, a VA radiologist found that 
degenerative changes of the veteran's back was consistent 
with his age, and that the changes did not appear to be 
related his right leg disability.

Although a May 1992 VA orthopedic opinion indicated that the 
veteran's slightly antalgic gait from his right knee flexion 
curvature and weakness certainly contributed to his back 
disorder, the evidence of record does not clearly establish 
this conclusion.  The same examiner also indicated that a 
discrepancy in the length of the veteran's legs had 
aggravated his thoracolumbar condition, but that said leg 
length discrepancy was not directly related to his right 
patellectomy.  The leg length discrepancy was believed to be 
congenital.  Moreover, at a VA examination conducted in 
January 1994, the length of the veteran's legs was found to 
be equal.  Other VA medical records indicate that the 
veteran's right leg is the shorter of the two lower 
extremities.  A May 1994 treatment note from the Salisbury 
VAMC further seemed to attribute the veteran's arthritic 
condition to rheumatoid arthritis.  In this regard, the 
attempts to clarify the nature and etiology of the veteran's 
degenerative disc disease of the thoracolumbar spine were 
thwarted by the veteran's repeated failure to report for 
scheduled orthopedic examinations.  The Board therefore finds 
the probative value of the May 1992 medical opinion, stating 
that the veteran's right knee disorder had "contributed" to 
his back disorder, has been seriously diminished when weighed 
against all the other evidence of record.

The only other evidence of a causal relationship to the 
service-connected low back disorder is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (held that 
a witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection for a back 
disorder as secondary to a service-connected right knee 
disability.


ORDER

Entitlement to service connection for a back disorder as 
secondary to a service-connected right knee disability is 
denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

